Citation Nr: 1116624	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-26 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of a left bunionectomy, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for HIV infection.

4.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to HIV infection.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2003 and March 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

In the March 2004 rating decision, the RO granted the Veteran an increased, 20 percent rating for his residuals of a left bunionectomy, effective December 1, 2002.  The Veteran has continued his appeal for a higher disability rating for this claim.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in August 2010, wherein it was remanded for additional due process considerations.  The case was returned to the Board for appellate consideration.   

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's pending claims.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

With regard to the Veteran's claim of entitlement to an increased disability evaluation for his residuals of a bunionectomy of the left foot, Board observes that the Veteran testified in October 2010 that he received treatment related to his service-connected left foot disability at the VA Medical Center (VAMC).  The Board acknowledges that the RO obtained medical records from the Atlanta VAMC, dated through March 2007, but points out that treatment records since that time, as reported by the Veteran, have not been associated with his claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to request all available and relevant records from Federal agencies, including VA medical records, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran and his service representative contend that his service-connected residuals of a bunionectomy of the left foot are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was afforded a VA examination in July 2003, and that a copy of the examination report is associated with his claims file.  The Board also acknowledges that the Veteran was scheduled for a VA examination in January 2009, but that the Veteran failed to report.  Nevertheless, the Veteran and his representative indicate that his residuals of a bunionectomy of the left foot have continued to worsen since his previous examination, and the Veteran testified that he would be willing to report if scheduled for another examination; the Veteran also testified that he was unable to report to the January 2009 VA examination due to the lack of adequate notice provided by the VAMC.  More recent objective characterizations of this condition and its associated symptomatology are required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (finding that, where the Veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  As such, the Board finds that the Veteran should be scheduled for an updated VA examination which address the current nature and severity of his service-connected residuals of a bunionectomy of the left foot, in order to effectively evaluate the Veteran's service-connected disability.

The Board also notes that the Veteran has not yet been afforded VA examinations in connection to his claims for service connection of sinusitis, HIV, and an acquired psychiatric disability.  In this regard, the Board acknowledges that the Veteran's available service treatment records do not show treatment for or a diagnosis of sinusitis, HIV, or an acquired psychiatric disability, but that the Veteran contends that, even absent an acute event during service, these disabilities are related to active service, and that VA and private medical records indicate sufficient continuity of symptomatology in the years following active service.  In particular, the Board notes that the Veteran was treated in service for complaints related to multiple upper respiratory infections and sexually transmitted diseases during his service, but that his January 1984 medical examination was normal; he was not diagnosed with HIV until 1997 and first post-service complaints related to depression and his sinuses were in 2001 and 2003, respectively.  The Board also notes that the Veteran originally claimed that his HIV was related to his in-service left foot bunionectomy and now claims that his HIV is related to the sexual promiscuity during service that led to his in-service sexually transmitted diseases; however, the Board notes that the Veteran denied a history of sexual promiscuity at his initial VA treatment in April 2001 and testified as to illegal drug use at his October 2010 hearing.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Nevertheless, the medical evidence is unclear whether the Veteran's claimed disabilities are causally or etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded VA examinations in order to determine nature and etiology of the Veteran's claimed HIV, sinusitis, and acquired psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

The Veteran is advised of the consequences for failure to report for a scheduled examination.  According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  But when the examination is scheduled in conjunction with any other original claim or a claim for increase, the situation at hand, the claim shall be disallowed.  See 38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's treatment at the Atlanta, Georgia VA Medical Center, for the period from March 2007 to the present, including all hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a left bunionectomy.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected residuals of a left bunionectomy.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his sinusitis is related to his service in the military, to include his treatment for upper respiratory infections during service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

4.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his HIV infection, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his HIV infection is related to his service in the military, to include his treatment for various sexually transmitted diseases in service and his left foot bunionectomy.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

5.  In the event the Veteran's HIV is found to be related to the Veteran's military service, the Veteran should be provided a VA examination to determine the nature and etiology of his HIV infection, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his acquired psychiatric disability is related to his HIV infection.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

6.  Following completion of the above, the RO should readjudicate the issue of entitlement to an increased disability rating for residuals of a left bunionectomy and the issues of entitlement to service connection for sinusitis, HIV infection, and acquired psychiatric disability.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case as to the matter.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


